Citation Nr: 1415680	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-09 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity numbness, to include as due to an undiagnosed illness, or as secondary to a service-connected disability.

2.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefit sought on appeal. 

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file. 

The Veteran's claim first came before the Board in July 2009, at which time it was remanded for further development.  The claim was remanded again in July 2011 and April 2013.  However, as the requested development was not completed, the Board has no choice but to remand the Veteran's claim once again.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board does observe that, following the April 2013 remand, the RO granted service connection for a headache disorder in May 2013, and as such that issue is no longer in appellate status. 

June 2011 and January 2014 Informal Hearing Presentations from the Veteran's representative indicate that the Veteran believes that he has a gastrointestinal (GI) disorder as a result of his military service.  Specifically, he believes his GI symptoms are a manifestation of an undiagnosed illness.  Importantly, both the Veteran and VA examiners have indicated that the Veteran's current appeal may be secondary to a GI disorder.  Thus, the issue of entitlement to service connection for GI disorder, to include as due to an undiagnosed illness, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred this issue to the agency of original jurisdiction for appropriate action in July 2011 and in its April 2013 remand noted that this matter was inextricably intertwined with the issue on appeal.  The issue is herein remanded to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board notes that the Veteran has claimed entitlement to service connection for right and left lower extremity numbness.  Unfortunately, the Board finds that further development is required, and as such this issue must once again be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development. 

The Board observes that the Veteran has been afforded three VA examinations in connection with his claim.  Unfortunately, the reports from those examinations do not adequately address his claim and, as such, yet another additional examination is required.  As noted in the Board's April 2013 remand, the August 2009 VA examination report is inadequate because it did not reference any supporting rationale for the opinion that the Veteran's claimed condition was not related to service.  The August 2011 VA examination report is inadequate because the examiner did not provide any opinion on direct service connection or secondary service connection, instead merely addressing the possibility of a relationship between those conditions and an undiagnosed illness (or multisymptom disorder).  Finally, the May 2013 examiner, despite the Board's specific request, did not address whether a disorder of the bilateral lower extremities was aggravated beyond normal progression by a service-connected disorder.  The examiner also failed to discuss the Veteran's 1994 separation examination, in which it was noted that he had experienced cramping in the legs for a period of two years.

The Board also noted, in April 2013, that the Veteran's claim for entitlement to service connection for right and left lower extremity numbness must be remanded because such claim is inextricably intertwined with the Veteran's yet-to-be-adjudicated claim of entitlement to service connection for a GI disorder.  As noted by the Veteran's representative in a January 2014 Informal Hearing Presentation, this issue still has not been addressed by the RO/AMC in the first instance..  

As such, the claim on appeal may be affected if entitlement to service connection for a gastrointestinal disorder is granted, as the Veteran and the May 2013 VA examiner have asserted that his bilateral lower extremity numbness may actually be secondary to a gastrointestinal disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Importantly, this issue must be adjudicated in the first instance prior to obtaining an additional VA medical opinion so as to address the theory of secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issue of entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.  The Veteran and his representative should be appropriately notified of the decision, including appellate rights.

2.  Following completion of the above, the RO/AMC shall obtain a VA addendum opinion to determine whether the Veteran's currently-diagnosed neurological disorder of the bilateral lower extremities is either etiologically-related to his period of active service, or to a service-connected disability (to include whether the claimed disorder was permanently aggravated beyond normal progression by any service-connected disability).  The Veteran's claims folder must be made available to the examiner for review in conjunction with the opinion.  The examiner should specifically review, note, and discuss the Veteran's service treatment records, and specifically the 1994 separation examination in which he complained of cramping in his legs for a period of two years, as well as his statements in support of his claim, and prior VA examination reports.  In consideration of this evidence or other factors deemed relevant, the examiner should address the following questions:

A. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently-diagnosed disorder of the bilateral lower extremities is etiologically-related to his period of active duty service, to include a complaint of cramping in the legs on separation in 1994.

B. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently-diagnosed disorder of the bilateral lower extremities is etiologically-related to a service-connected disability, to include whether any such disorder was permanently-aggravated beyond normal progression by any service-connected disability.  If it is determined that a bilateral leg disorder is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinion on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review of any issue for which an appeal has been perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

